Citation Nr: 0124005	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  00-11 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  In this decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective as of September 1998.  In a subsequent 
rating decision, issued in September 2000, the RO increased 
this evaluation to 50 percent, effective as of September 
1998.  As the currently assigned 50 percent evaluation 
represents less than the maximum available under applicable 
diagnostic criteria, the veteran's claim for a higher initial 
evaluation remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

During his July 2001 Board hearing, the veteran testified 
that he had been unable to find a job since 1998 and related 
that status to his service-connected PTSD.  The Board 
therefore refers the issue of entitlement to a total 
disability rating based upon service-connected disabilities 
(TDIU) to the RO for appropriate action.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This duty 
includes securing medical records to which a reference has 
been made, as well as conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993). 

In this case, the veteran testified during his July 2001 
Board hearing that he was currently receiving psychiatric 
treatment and medication at the VA Medical Center (VAMC) in 
Wilkes-Barre, Pennsylvania.  However, the most recent reports 
of outpatient treatment from this facility of record are 
dated in July 2000.  The VA therefore has a duty to obtain 
records of psychiatric treatment from this facility dated 
since July 2000.

The Board is aware that the veteran underwent VA psychiatric 
examinations in conjunction with his appeal in December 1998 
and August 2000.  The examiner who conducted the 2000 
examination noted moderate social and occupational impairment 
on account of intensification of the veteran's PTSD symptoms.  
However, during his July 2001 Board hearing, the veteran 
reported increasing panic attacks, now at a rate of four to 
five times per month.  Additionally, the veteran described 
depression "almost all day long."  In other words, the 
veteran's testimony suggests a worsening of symptoms since 
the 2000 examination.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Wilkes-
Barre VAMC and request all records of 
treatment of the veteran dated since July 
2000.  All records received by the RO 
must be added to the claims file.  If 
such records are not available, 
documentation to that effect should be 
added to the claims file.

2.  Then, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature and extent of his 
PTSD.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination. 
The examiner should be asked to express 
an opinion with respect to which of the 
following criteria best describes the 
veteran's psychiatric disability picture 
due solely to his service-connected 
psychoneurosis:

(a)  Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; or

(b)  Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 

(c)  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(d)  Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or 

(e)  Total occupational and social 
impairment, due to such symptoms as:  
Gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation 
or own name.


3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to a higher initial 
evaluation for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


